DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application submitted by the applicant on April 1, 2020 and amended on December 20, 2021.
Claims 1-6 are pending and have been examined.
This action is Final. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 2018-094328, filed on May 17, 2018 and Application No. 2018-94327, filed on May 17, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/2020, 9/20/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 line 8 recites “specify a changed position where estimation accuracy of the position of the subject vehicle is expected to become high after passing through an area where estimation accuracy of the position becomes stronger.” However, claim 4 contradicts the said recitation of claim 1 because a next branch point in a tunnel cannot be a changed position due to low estimation accuracy. Therefore, claim 4 fails to incorporate all the limitations of the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 

under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness 	or nonobviousness.

Claim 1-3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over MacGourgan (US 20140062777 A1) in view of Matsuo (US 20130018578 A1).

Regarding claims 1, 5 and 6:
MacGourgan’s fast GPS recovery using map vector data teaches: A navigation device comprising: a storage medium configured to store a program; and at least one processor coupled to the storage medium and configured to execute the program to; (“the processor 1006 determines positions based on a set of GPS estimates, a set of sensor data, and a set of map vector data (e.g., obtained from memory 1004)” [0038]). acquire a position of a subject vehicle based on a positioning signal from a satellite; (“This paper describes various embodiments that relate to determining a position of a wireless communication device using a global navigational satellite system.” [0006]). determine whether estimation accuracy of the position of the subject vehicle in the position information acquisition unit is low; (“Map data can include map vector data and can include detailed terrain and environmental information, e.g. structures such as building and tunnels, which can contribute to blocking and/or interfering with the reception of satellite signals used for GPS position determination.” [0026]). specify a changed position where estimation accuracy of the position of the subject vehicle is expected to become high after passing through an area where estimation accuracy of the position of the subject vehicle is low in a moving direction of the subject vehicle based on a travel road and the moving direction of the subject vehicle on map information; (“FIG. 3A illustrates an improved location estimate 310 for the wireless communication device 102 upon exit from the tunnel 306 at the tunnel exit 308 that can have a high probability of being more accurate than a "raw" GPS position estimate based on limited GPS satellite signal information after an extended loss of GPS signal information by the wireless communication device 102.” [0030]) and (“While in the tunnel 324, the displayed map location 302 can be determined based on knowledge of previous GPS location estimates, a set of map vector data” [0031]). 
MacGourgan’s fast GPS recovery using map vector data explicitly fails to teach Matsuo’s navigation device having in-tunnel position estimation function teaches: wherein, when the estimation accuracy is low, the at least one processor is configured to display the icon at the changed position; (“the subject vehicle position mark 40 is displayed on the display screen 31 at a position where the vehicle comes out of the tunnel, the display of the subject vehicle position is caused to remain at the same place until reception of a GPS radio wave is resumed” [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify fast GPS recovery taught by MacGourgan with in-tunnel position estimation function taught by Matsuo in order to display a vehicle at a change position on a screen while the vehicle is in a tunnel. 

Regarding claim 2:
The combination of MacGourgan and Matsuo, as shown in the rejection above, discloses the limitation of claim 1. 
Further, MacGourgan teaches: wherein the specifying unit specifies a position where a user can determine a subject vehicle position on a map as the changed position based on the travel road and the moving direction of the subject vehicle on map information; (“at least a portion of the map vector data can be used to restrict a set of possible choices for a GPS position estimate of the wireless communication device 102 (e.g., in general, the map vector data can be used to alter probability distributions for a set of position estimates for the wireless communication device 102.) Additionally, the map vector data can include structural information such as a position of 

Regarding claim 3:
The combination of MacGourgan and Matsuo, as shown in the rejection above, discloses the limitation of claim 1. 
Matsuo further teaches: when the subject vehicle is going through a tunnel, the specifying unit specifies an exit of the tunnel as the changed position; (“the position estimation unit sorts set of speed information of sections that each correspond to the tunnel in each set of travel data in order of proximity to an inlet of the tunnel, calculates speed information for each of sections divided by the position information, and determines latest speed information in each of the divided sections as a movement speed of the navigation device in each of the divided sections of the tunnel.” [0008]) and (“the subject vehicle position mark 40 is displayed on the display screen 31 at a position where the vehicle comes out of the tunnel, the display of the subject vehicle position is caused to remain at the same place until reception of a GPS radio wave is resumed” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify fast GPS recovery taught by MacGourgan with in-tunnel position estimation function taught by Matsuo in order to display a vehicle on a predetermined route while the vehicle is in a tunnel. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MacGourgan   in view of Masuda (US 20150149075 A1).
The combination of MacGourgan and Matsuo, as shown in the rejection above, discloses the limitation of claim 1. 
The combination of MacGourgan and Matsuo explicitly fails to teach “wherein the specifying unit specifies a next branch point on the travel road of the subject vehicle as the changed position”, but Masuda’s terminal device and guidance system teaches: wherein the specifying unit specifies a next branch point on the travel road of the subject vehicle as the changed position; (“When the estimated current position of the vehicle arrives at the branch P in the tunnel (Step 43: Y), the controller 11 suspends the guidance because the vehicle position after the branch is unknown (Step 45)” [0095]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify fast GPS recovery taught by MacGourgan with terminal device and guidance system taught by Masuda in order to display a vehicle at a branch point in a tunnel. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin You whose telephone number is (571)272-6255. The examiner can normally be reached Mon-Fri: 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J.Y.
Examiner
Art Unit 3666B

/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666